Title: To Benjamin Franklin from James Lovell, 24 February 1780
From: Lovell, James
To: Franklin, Benjamin


Sir
Philada. Feby. 24th. 1780
I forward the Gazettes to Boston for you, as usual without knowing when they will find a Passage from thence. Your Letter of Sepr. 30th and one from Doctor Lee of Decr. 8th. came to hand two days ago, your prior being May 26 recd. augst. 17th.— I hope you have got news Papers from me often, tho I have written few Letters. The commercial Comtee. are impressed with yr. Sentiments respecting Draughts. It is but a mere name at present. I hope that Branch may for a Time be conducted by the Admiralty-Board, till a new Arrangement can be formed to be executed by Persons not members of Congress. We are about calling on the States according to their Staples so that the Prospect of suitable Remittances is enlarged. This Plan is consequent upon the Resolve of Decr. 14. I am With much Respect Sir your Friend & humble Servant
James Lovell
Honble. Doctr. Franklin
The Chevalr. De la Luzerne expressed to me an Anxiety because we do not correspond by Cypher. I early communicated to you from Baltimore a very good one, tho’ a little tedious like that of Mr. Dumas. I inclose you a Sample at this Time.
  Addressed: Honorable / Doctor Franklin / Minister Plenipotentiary / from the United States / of America / France
Notations: J Lovell Feb. 24. 80 / To be sunk in Case of Danger
